ON DENIAL OF APPLICATION FOR REHEARING
PER CURIAM.
The application for rehearing filed by Mrs. Carolyn Boyles Dahlquist, as well as the dissent filed by Judge Hood, points out that in our original opinion we incorrectly stated the community property settlement was signed after the judgment of final divorce. Actually, the community property settlement was signed after the judgment of separation but before the judgment of divorce. The record shows that a judgment was rendered on May 12, 1969, decreeing a separation between the parties and awarding custody of the two children to the decedent, Mr. Dahlquist. The community property settlement was signed on November 10, 1969, and a little less than two months later the judgment of final divorce was signed on January 6, 1970.
However, this correction in the exact date of the community property settlement does not change our decision. There can be no doubt that the agreement was signed in anticipation of a final divorce. Regardless of whether it was signed shortly before or shortly after the date of the judgment of divorce, the intention of the parties was the same.
Subject to the changes made in this per curiam, the application for a rehearing is denied this 18th day of April, 1972.
HOOD, J., is of the opinion a rehearing should be granted.